IN THE SUPREME COURT OF THE STATE OF NEVADA


                     WARREN HAVENS,                                          No. 85311
                     Petitioner,
                     vs.                                                            FILE
                     ARNOLD LEONG; AND CHERYL
                     CHOY,                                                          NOV 1 7 2022
                     Res • ondents.                                               EUZAB     A. E3P   VN
                                                                                 LBRX     !PRE       OURT
                                                                               BY
                                           ORDER DENYING PETITION

                                 This pro se original petition for a writ of certiorari, mandamus,
                     and prohibition challenges a minute order denying petitioner's motions to
                     conduct a deposition, for relief under NRCP 60(b), and for relief under
                     Eighth Judicial District Court Rule 2.20(e) in a tort action.            Having
                     considered the petition, we are not persuaded that our extraordinary and
                     discretionary intervention is warranted. See Pan v. Eighth Judicial Dist.
                     Court, 120 Nev. 222, 224, 88 P.3d 840, 841 (2004) (writ relief is proper only
                     when there is no plain, speedy, and adequate remedy at law and the
                     petitioner bears the burden of demonstrating that writ relief is warranted).
                     To begin, although petitioner has provided a minute order with his petition,
                     he has not supplied copies of any written district court orders memorializing
                     the rulings. See Rust v. Clark Cty. Sch. Dist., 103 Nev. 686, 689, 747 P.2d
                     1380, 1382 (1987) (explaining that a minute order is ineffective for any
                     purpose and that a written order signed and filed by the district court is
                     essential to this court's review); see also NRAP 21(a)(4) (stating that it is
                     the petitioner's obligation to provide an appendix that includes all records
                     that may be essential to understand the matters set forth in the petition).
                     In addition, petitioner has failed to present any cogent argument or relevant
                     authority as required to carry his burden to demonstrate that an appeal
SUPREME COURT
       OF
     NEVADA


10/ 19,17A ,41g02.
                       from the district court's final judgment does not afford him a plain, speedy,
                       and adequate remedy.       See Pan, 120 Nev. at 229, 88 P.3d at 844.
                       Accordingly, we
                                   ORDER the petition DENIED.




                                               P rraguirre


                                                                        A•14p4..0           ,J
                       Hardesty                                   Stiglich




                       cc:   Hon. Elham Roohani, District Judge
                             Warren Havens
                             Ben's Law
                             Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA


WI 1947A    4y1Z7 -,

                                                             2